COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Aaron Charles Burton v. The State of Texas

Appellate case number:      01-14-00513-CR, 01-14-00514-CR

Trial court case number:    1330898, 1330899

Trial court:                351st District Court of Harris County

        On October 30, 2014, this case was abated and remanded to the trial court to
conduct a hearing within 30 days of that order to determine whether, inter alia,
appellant’s counsel, Tony Aninao, should be relieved of his duties for failure to timely
file appellant’s brief in these appeals or, if he has not abandoned these appeals, to set a
deadline for filing appellant’s brief. On November 18, 2014, the trial court held the
abatement hearing on the same day that appellant’s counsel filed a motion to reinstate the
appeals, to vacate the abatement order, and for leave to file appellant’s brief in these
appeals, which he filed on November 17, 2014. After a preliminary review, counsel’s
brief filed on behalf of appellant complies with Texas Rule of Appellate Procedure 38.1.
       Accordingly, we GRANT appellant’s motion to reinstate and leave to file
appellant’s brief in both appeals, and REINSTATE these cases on the Court’s active
docket.
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 2, 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually     Acting for the Court

Panel consists of ____________________________________________


Date: November 25 2014